EMAS, J.,
concurring specially.
I concur in affirming this appeal per curiam, but write only to note that the trial court’s apparent concern, as expressed in its order, has been addressed at least in part by the Florida Legislature in the 2013 legislative session. See Ch.2013-21, § 3, Laws of Fla. (amending § 39.522, Florida Statutes, effective July 1, 2013, adding subsection (3), to provide that in a post-disposition change of custody proceeding in which the issue is “whether a child who is placed in the custody of a parent should be reunited with the other parent upon a finding of substantial compliance with the terms of the case plan, the standard shall be that the safety, well-being, and physical, mental, and emotional health of the child would not be endangered by reunification and that reunification would be in the best interest of the child.”).